Exhibit Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, (Stated in thousands of Canadian dollars) 2009 2008 ASSETS Current assets: Cash and cash equivalents $ 177,529 $ 61,511 Accounts receivable 266,307 601,753 Income tax recoverable 8,612 13,313 Inventory 9,108 8,652 461,556 685,229 Income tax recoverable (note 4) 58,055 58,055 Property, plant and equipment, net of accumulated depreciation 3,065,370 3,243,213 Intangibles 3,681 5,676 Goodwill 772,199 841,529 $ 4,360,861 $ 4,833,702 LIABILITIES AND UNITHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 138,992 $ 270,122 Distributions payable – 20,825 Current portion of long-term debt (note 5) 43,363 48,953 182,355 339,900 Long-term liabilities 26,994 30,951 Long-term debt (note 5) 795,560 1,368,349 Future income taxes 700,016 770,623 1,704,925 2,509,823 Contingencies (note 9) Unitholders’ equity: Unitholders’ capital (note 3) 2,770,708 2,355,590 Contributed surplus 3,223 998 Retained earnings (deficit) 132,112 (48,068 ) Accumulated other comprehensive income (note 6) (250,107 ) 15,359 2,655,936 2,323,879 $ 4,360,861 $ 4,833,702 See accompanying notes to consolidated financial statements NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1 Precision Drilling Trust CONSOLIDATED STATEMENTS OF EARNINGS AND RETAINED EARNINGS (DEFICIT) (UNAUDITED) Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except per unit amounts) 2009 2008 2009 2008 Revenue $ 253,337 $ 285,639 $ 911,379 $ 766,842 Expenses: Operating 143,059 154,323 522,411 416,308 General and administrative 24,539 12,496 74,582 48,793 Depreciation and amortization 30,378 22,798 102,549 60,559 Foreign exchange (63,486 ) (2,626 ) (105,055 ) (3,751 ) Finance charges (note 8) 29,396 2,288 112,947 6,571 Earnings before income taxes 89,451 96,360 203,945 238,362 Income taxes: (note 4) Current 5,216 2,121 13,380 6,818 Future 12,539 11,890 3,977 21,190 17,755 14,011 17,357 28,008 Net earnings 71,696 82,349 186,588 210,354 Retained earnings (deficit), beginning of period 60,416 (96,196 ) (48,068 ) (126,110 ) Distributions declared - (49,046 ) (6,408 ) (147,137 ) Retained earnings (deficit), end of period $ 132,112 $ (62,893 ) $ 132,112 $ (62,893 ) Earnings per unit: (note 10) Basic $ 0.26 $ 0.61 $ 0.77 $ 1.56 Diluted $ 0.25 $ 0.61 $ 0.75 $ 1.56 See accompanying notes to consolidated financial statements CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) 2009 2008 2009 2008 Net earnings $ 71,696 $ 82,349 $ 186,588 $ 210,354 Unrealized loss recorded on translation of assets and liabilities of self-sustaining operations denominated in foreign currency (154,590 ) - (265,466 ) - Comprehensive income (loss) $ (82,894 ) $ 82,349 $ (78,878 ) $ 210,354 See accompanying notes to consolidated financial statements PRECISION DRILLING TRUST 2 Precision Drilling Trust CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) 2009 2008 2009 2008 Cash provided by (used in): Operations: Net earnings $ 71,696 $ 82,349 $ 186,588 $ 210,354 Adjustments and other items not involving cash: Long-term compensation plans 4,786 93 2,914 1,790 Depreciation and amortization 30,378 22,798 102,549 60,559 Future income taxes 12,539 11,890 3,977 21,190 Amortization of debt issue costs and debt settlement 7,056 - 30,119 - Foreign exchange on long-term monetary items (67,321 ) (23 ) (118,319 ) (40 ) Changes in non-cash working capital balances (39,186 ) (113,866 ) 226,270 (32,847 ) 19,948 3,241 434,098 261,006 Investments: Business acquisitions - (15,519 ) - (15,519 ) Purchase of property, plant and equipment (14,198 ) (75,457 ) (179,443 ) (130,269 ) Proceeds on sale of property, plant and equipment 2,428 1,879 10,257 5,325 Change in income tax recoverable - - - (55,148 ) Changes in non-cash working capital balances 1,741 7,598 (20,147 ) 10,669 (10,029 ) (81,499 ) (189,333 ) (184,942 ) Financing: Increase in long-term debt - 126,836 408,893 220,517 Repayment of long-term debt (6,567 ) - (887,605 ) (108,559 ) Financing costs on long-term debt (674 ) - (21,628 ) - Distributions paid - (49,046 ) (27,233 ) (167,258 ) Issuance of trust units, net of issue costs (533 ) - 413,223 - Change in non-cash working capital balances (431 ) - - - Change in bank indebtedness - - - (14,115 ) (8,205 ) 77,790 (114,350 ) (69,415 ) Effect of exchange rate changes on cash and cash equivalents (4,164 ) - (14,397 ) - Change in cash and cash equivalents (2,450 ) (468 ) 116,018 6,649 Cash and cash equivalents, beginning of period 179,979 7,117 61,511 - Cash and cash equivalents, end of period $ 177,529 $ 6,649 $ 177,529 $ 6,649 See accompanying notes to consolidated financial statements NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3 Precision Drilling Trust NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Tabular amounts are stated in thousands of Canadian dollars except unit numbers) NOTE 1. BASIS OF PRESENTATION These interim financial statements for Precision Drilling Trust (the “Trust”) were prepared using accounting policies and methods of their application consistent with those used in the preparation of the Trust’s consolidated audited financial statements for the year ended December 31, 2008 except as noted below. These interim financial statements conform in all material respects to the requirements of generally accepted accounting principles in Canada for annual financial statements with the exception of certain note disclosures. As a result, these interim financial statements should be read in conjunction with the Trust’s consolidated audited financial statements for the year ended December 31, 2008. Effective January 1, 2009 the Trust adopted new Canadian accounting standards relating to goodwill and intangible assets (Section 3064). This new section establishes standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The new section did not have an impact on the consolidated financial statements. Precision has a combination of equity based incentive compensation plans outstanding, some of which are settled in trust units and others that are settled in cash.
